Title: From John Adams to the President of Congress, No. 43, 11 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 11 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 447–450). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:610– 611.
     In this letter, received by Congress on 19 Feb. 1781, Adams listed twenty-five English counties and nine cities and towns that had, between Dec. 1779 and 30 March, held meetings and agreed to submit petitions in support of economic and parliamentary reform. As the best expression of the association movement’s goals, Adams included a partial text of the principles agreed to on 28 March by a Yorkshire meeting. He also referred to articles in London’s Morning Post of 1 and 3 April.
    